Title: From Thomas Jefferson to Meriwether Lewis, 16 May 1803
From: Jefferson, Thomas
To: Lewis, Meriwether


          
            Dear Sir 
                     
            Washington May 16. 1803.
          
          Your’s of the 14th: is this moment recieved, & I hasten to answer it by return of post, that no time may be lost. the copy of instructions sent you are only a rough draught for consideration. they will not be signed or dated till your departure. presuming you would procure all the necessary instruments at Philadelphia, which is a principal object of your journey there, the instructions say that the necessary instruments ‘have been provided,’ which will be true when they recieve their ultimate form, date & signature, tho’ nothing was provided at the time of writing the rough draught. this will serve to correct the expression which has been misunderstood, and to let you know you are relied on to provide every thing for yourself.—with respect to the theodolite, I wish you to be governed entirely by the advice of mr Patterson & mr Ellicott: as also as to the time piece & whatever else they think best. mr Garnett told us he had some good ones still on hand; which I remind you of, lest you should not be able to get one in Philadelphia. Accept my affectionate salutations.
          
            Th: Jefferson
          
        